The prisoner was indicted for the wilful murder of one David Bacon, by shooting him. Upon his arraignment he pleaded not guilty, and was tried at this term. The defence set up by his counsel was insanity, and he was acquitted by the jury.
From the evidence on the trial, it appeared that he had been occasionally deranged for several years before committing the fact for which he was indicted; in consequence of which, a guardian had been, by the judge of probate for this county, appointed to take care of his person and estate, pursuant to the provisions of the statute of 1783, c. 38, § 4. After the death of Bacon, the prisoner had been committed to the house of correction, by two justices of the peace, quorum unus, as a person whom it was dangerous to the safety of the people to permit to go at large, agreeably to the statute of 1797, c. 62, § 3. After the indictment was found, he was brought from the house of correction to the court-house for his trial; and upon his acquittal the court committed him to the custody of the sheriff, to be by him remanded to the place from whence he was taken, there to remain until he should be thence discharged by due order of law.